Citation Nr: 1547521	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-33 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left shoulder disability.  

2. Entitlement to service connection for neuropathy of the left ulnar nerve, to include as secondary to a left shoulder disability.  

3. Entitlement to a rating in excess of 20 percent for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to May 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2008 and June 2013 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 20 percent for a left shoulder disability, and denied service connection for a right shoulder disability and neuropathy of the left ulnar nerve.  In November 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In March 2012 and April 2013, the case was remanded for additional development.  

The issues of service connection for a right shoulder disability and left ulnar nerve neuropathy, to include as secondary to a left shoulder disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDING OF FACT

At no time under consideration is the Veteran's left (minor) shoulder motion shown to have been limited to 25 degrees from the side, or to approximate such limitation.   


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's left shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5201 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in November 2007 and 2008, VA notified the Veteran of the information needed to substantiate his claim for an increased rating, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the November 2011 hearing, the undersigned discussed the evidence that is needed to substantiate the claim for an increased rating for a left shoulder disability and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in December 2007, March 2010, March 2012, June 2012, and May 2013.  The Board finds the examination reports, cumulatively, adequate for rating purposes as they note all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282  (1991).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two ratings apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating (otherwise, the lower rating will be assigned), 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's left shoulder disability is currently rated 20 percent under Codes 5010-5201 (for rating traumatic arthritis and limitation of arm motion).  Because the Veteran is right arm dominant, the left shoulder disability is rated as the minor joint.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Code 5003.  

Under Code 5201 (for limitation of shoulder/arm motion), the minimum schedular rating of 20 percent is warranted when there is limitation of motion of an arm at the shoulder level.  A 20 percent rating is also warranted when there is limitation of minor arm motion to midway between the side and shoulder level.  A 30 percent (maximum) rating requires limitation of minor arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 5201.  The Federal Circuit recently held that the plain language of 38 C.F.R. § 4.71a confirms that a Veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  

Under Code 5202, other impairment of the minor extremity humerus warrants a 70 percent rating for loss of the humerus head (flail shoulder).  A 50 percent rating is warranted for nonunion of the humerus (false flail joint).  A 40 percent rating is warranted if there is fibrous union of the humerous.  A 20 percent rating is warranted for recurrent dislocation of the humerus at the scapulohumeral joint with frequent or infrequent episodes and guarding of all arm movements or guarding of movement only at the shoulder level.  A 20 percent evaluation may also be assigned for malunion of the humerus with deformity.  38 C.F.R. § 4.71a, Code 5202.  

Normal range of motion (ROM) of the shoulder is as follows:  forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on ROM measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

A June 2007 private treatment record from J.D., M.D., notes that left shoulder X-rays showed degenerative changes, and exostosis associated with the mid-shaft of the clavicle that could cause impingement on the supraspinous muscle.  

In a November 2007 statement, the Veteran asserted that he has more frequent and increased left shoulder pain on movement.  He reported that it affected his ability to lift above the shoulder, and that his arm went numb when he slept on the shoulder.  

On December 2007 VA examination, the Veteran reported dull pain that escalates to sharp when he attempts to move or raise the left arm.  He endorsed pain, stiffness, and weakness when lifting, pulling, or pushing with the left arm.  He denied flare-ups and using medication for the left shoulder.  On physical examination of the left shoulder, ROM was flexion to 140 degrees with pain at 135 degrees, abduction to 80 degrees with pain at 75 degrees, internal rotation to 70 degrees with pain at 65 degrees, and external rotation to 60 degrees with pain at 55 degrees; there was no additional limitation on repetitive testing.  There was left shoulder crepitus, tenderness, painful movement, and guarding of movement.  Left shoulder X-rays revealed posttraumatic arthritis.  Functional impairment of the left shoulder included inability to participate in sports; severely impaired ability to tend to chores and exercise; moderately impaired recreation, feeding, bathing, dressing, and grooming; and mildly impaired shopping and traveling.  

In an April 2007 statement, the Veteran reported that he occasionally took over-the-counter pain medication for pain.  He stated that his doctor told him he might have nerve damage because the left shoulder injury is so old and was not reset.  

December 2008 private treatment records from F.F., M.D., show that the Veteran reported left shoulder pain and inability to abduct or reach overhead.  On physical evaluation, he could not actively abduct without severe scapular dyskinesia and abduction was limited to 80 degrees.  There was positive impingement sign and tenderness to palpation.  A left shoulder MRI revealed a full thickness rotator cuff tear and arthropathy, biceps tendonitis, and moderate degenerative arthritis.  

VA treatment records generally show complaints of left shoulder pain and limitation of motion.  In August 2009, the Veteran reported left shoulder and arm pain, inability to lift anything with his left arm, and pain when lifting his arm or squeezing his hand.  He endorsed numbness and tingling in the left arm and hand.  In October 2009, he reported that he was employed as a manager of a wholesale grocery store, where he had worked for 38 years.

An October 2009 private treatment record from D.B., P.T., notes that electromyography and a nerve conduction study found evidence of a mild focal neuropathy of the left ulnar nerve at the elbow.  

January 2010 VA treatment records note complaints of left shoulder pain aggravated by cold weather.  The Veteran reported that he was dropping things, had episodes of left arm numbness, and could reach above his shoulders.  Pain medication was prescribed.  

On March 2010 VA examination, the Veteran reported left shoulder pain, stiffness, weakness, and decreased joint motion.  Left shoulder ROM was flexion to 75 degrees with pain, abduction to 80 degrees with pain, internal rotation to 40 degrees with pain, and external rotation to 80 degrees with pain; there was no additional limitation on repetitive testing.  X-rays revealed moderate to severe arthritis.  The Veteran reported that he retired in January 2010 based on age and duration of work.  Functional impairment of the left shoulder included mild impairment of recreation, and moderate impairment of chores, exercise, and sports.  

An April 2010 VA treatment record notes that a left shoulder MRI showed a full thickness rotator cuff tear.  In May 2010, persistent left shoulder pain, decreased left rotator cuff strength, and inability to actively abduct the shoulder were noted.  In August 2010, the Veteran endorsed difficulty lying on his left shoulder.  In July 2011, he reported that his left shoulder had gotten progressively worse over the past 3 months with increased pain, no longer relieved by pain medication, and intermittent numbness of the left hand 4th and 5th fingers.  A November 2011 MRI revealed mild acromioclavicular joint hypertrophy with rupture of the rotator cuff, arthritis, and fracture to the posterior glenoid rim without complication to the bone.  

At the November 2011 Board hearing, the Veteran testified that he cannot do anything with the left arm that requires lifting or overhead work.  He stated that his wife has to help him shave, dry off after showering, dress, and do household chores.  His shoulder would occasionally pop, and he had trouble with left hand grip and radiating pain down the arm.  He had stopped participating in physical and occupational therapy due to left shoulder pain.  He used analgesic cream and took hydrocodone for pain, and recently had the dosage increased.  

December 2011 VA treatment records show that the Veteran had left shoulder active flexion and abduction to 90 degrees, and full ROM on passive motion with substantial pain at 90 degrees.  Empty can sign, teres minor testing, and Neer and Hawkins' signs were positive.  The left upper extremity was neurovascularly intact.  It was noted that the left shoulder rotator cuff tear was too large for repair.  A reverse total shoulder arthroplasty was offered; the Veteran elected for a lidocaine injection.  A January 2012 VA treatment record notes that the veteran has left rotator cuff syndrome which is "too far gone for surgery" (and which may not give him any better ROM due to contraction of muscles and ligaments).  

On March 2012 VA examination, the Veteran reported flare-ups that last 30-40 minutes occurring 3-4 times a week.  On physical examination, left shoulder ROM was flexion to 100 degrees with pain at 100 degrees, and abduction to 75 degrees with pain at 75 degrees; there was no additional limitation on repetitive testing.  Functional impairment was due to less movement than normal, weakened movement, and pain on movement.  Strength was 3/5 on flexion and abduction.  There was guarding of the left shoulder.  Hawkins' impingement test, empty-can test, and cross-body adduction test were positive.  The Veteran was unable to perform an external rotation/infraspinatus strength test and a lift-off subscapularis test.  There was a positive Tinel sign over the ulnar nerve left elbow and diminished sensation in the ulnar nerve distribution.  There was a history of mechanical symptoms, but not of recurrent dislocation.  X-rays showed arthritis and possible shoulder impingement.  An MRI showed a torn rotator cuff with marked retraction.  It was noted that the Veteran could not lift more than 5 pounds and could not raise his arm above shoulder level.  

On June 2012 VA examination, the Veteran reported he could not lift anything above his head or anything heavy; he endorsed pain with lifting.  On physical examination of the left shoulder, ROM was flexion to 75 degrees with pain at 75 degrees, abduction to 70 degrees with pain at 70 degrees; on repetitive testing, there was flexion to 70 degrees and abduction to 65 degrees.  Functional impairment was due to less movement than normal, weakened movement, incoordination, and pain on movement.  There was guarding of the left shoulder.  Muscle strength was 4/5 on flexion and abduction.  The Veteran was unable to perform Hawkins' impingement, empty-can, external rotation/infraspinatus strength, lift-off suprascapularis, or crank apprehension and relocation testing.  Cross-body adduction testing was negative.  It was noted that there was a history of mechanical symptoms and recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint with guarding of all arm movements.  Occupational impairment included the inability to lift anything above the head.  Neurological examination found electrophysiologic evidence of a mild neuropathy of the left ulnar nerve at the elbow.  [The Board notes that the matter of service connection for left ulnar nerve neuropathy is a separate issue on appeal, and is being remanded for further development.]  

An August 2012 VA occupational therapy record notes that left shoulder ROM was flexion to 83 degrees, abduction to 80 degrees, and external rotation to 27 degrees; internal rotation was within full limits.  Manual muscle testing found 2+/5 strength in the left shoulder.  There was decreased left hand grip strength.

On May 2013 VA examination, left shoulder ROM was flexion to 60 degrees with pain at 40 degrees, and abduction to 45 degrees with pain at 15 degrees; on repetitive testing, there was flexion to 65 degrees and abduction to 55 degrees.  Functional impairment was due to less movement than normal and pain on movement.  Muscle strength was 4/5 on flexion and abduction.  The Veteran was unable to perform Hawkins' impingement, empty-can, lift-off subscapularis, and cross-body adduction testing.  External rotation/infraspinatus strength testing was positive.  There was a history of mechanical symptoms, but not recurrent dislocation.  Occupational impairment included inability to lift heavy objects or perform any tasks requiring the raising of the left arm, and difficulty dressing.  

Comparing the symptoms of the Veteran's left shoulder disability shown with the criteria for rating shoulder disability, the Board finds that at no time during the applicable appeal period is left (minor) shoulder motion shown to have been limited to 25 degrees from the side (or approximating such level), even with the factor of pain considered (so as to warrant the next higher, 30 percent, rating).  Although a May 2010 VA treatment record indicated in general terms that the Veteran was unable to actively abduct the left shoulder, the treatment provider did not specify the degree of limitation.  The Board notes that on March 2010 and December 2011 VA examinations (when the degrees of left shoulder ROM were reported) the Veteran had flexion and abduction well beyond 25 degrees.  The overall evidence of record does not show that left shoulder motion was ever limited to 25 degrees from the side (or approximated such limitation).  At all times when the degree of motion was reported, the Veteran could move his left arm to at least the midway point between his side and shoulder level (45 degrees).  Accordingly, a higher rating is not warranted for any period of time under consideration.  

The June 2012 VA examiner indicated that there was a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint with guarding of all arm movements.  While such symptoms could potentially be assigned a separate rating under Code 5202, here because the symptoms shown pertain to motion/limitation thereof (guarding), a separate rating under Code 5202 is not warranted.  See Yonek, 722 F.3d at 1358.  As Codes 5200 (ankylosis) and 5203 (clavicle or scapula impairment) require pathology and symptoms not shown, rating under those Codes would be inappropriate.  

The Board has considered whether factors such as functional impairment and pain addressed under 38 C.F.R. §§ 4.10, 4.40, and 4.45 would warrant a higher rating for the Veteran's left shoulder disability.  See DeLuca, 8 Vet. App. 202.  The VA examination reports establish that the Veteran has pain on motion of his left shoulder.  However, such pain is not shown to have caused additional restriction warranting an increased rating, and is contemplated by the rating assigned.  At most, motion was limited to flexion of 60 degrees and abduction of 45 degrees, which is contemplated by the criteria for the rating assigned.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the Veteran's left shoulder disability level to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the schedular criteria.  The left shoulder disability does not present an exceptional disability picture.  The schedular rating assigned throughout is, therefore, adequate; referral for extraschedular consideration is not required.  

Finally, the Veteran is retired (based on age/longevity) is not shown to be seeking employment, and has not alleged he is unemployable due to his left shoulder.  The matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 20 percent for left shoulder disability is denied.  


REMAND

A June 2012 VA examiner opined that the Veteran's right shoulder disability and neuropathy of the left ulnar nerve are less likely than not proximately due to or the result of (i.e., caused by) his service-connected left shoulder disability.  However, the examiner did not provide an opinion addressing whether the service-connected left shoulder disability aggravated a right shoulder disability and left ulnar nerve neuropathy.  Consequently, the examination report is inadequate for rating purposes, and a remand for an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Furthermore, the record reflects that the Veteran receives ongoing VA treatment for his right shoulder disability and left ulnar nerve neuropathy.  As updated records of VA treatment he received for such disabilities may contain pertinent information, and are constructively of record, they must be sought.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for his right shoulder disability and left ulnar nerve neuropathy.  

2. Thereafter, the AOJ should return the entire record to June 2012 VA examiner for review and an addendum opinion addressing whether or not the Veteran's right shoulder disability and left ulnar nerve neuropathy are/have been aggravated by his service-connected left shoulder disability.  If the June 2012 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another orthopedist to review the record and provide the opinion sought.  If further examination of the Veteran is deemed necessary, such should be arranged.  Based on a review of the entire record, including this remand, the examiner should provide opinions that respond to the following:  

(a) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's right shoulder disability has been aggravated by his service-connected left shoulder disability?  The rationale for the opinion should address  the Veteran's assertion that he has favored his left arm causing overuse of his right arm.  

(b) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's left ulnar nerve neuropathy has been aggravated by his service-connected left shoulder disability?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


